Citation Nr: 0117917	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
cervical dysplasia with endometriosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active duty from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The veteran has changed her address 
since March 1999, and her claims folder has been transferred 
to the RO in Chicago, Illinois. 

The record indicates that the veteran previously perfected an 
appeal involving the evaluation of her cervical dysplasia 
with endometriosis in April 1996.  However, after the 
evaluation was increased to 10 percent in an October 1996 
rating decision, she submitted a withdrawal of her appeal in 
November 1996.  The record also indicates that the veteran 
was scheduled for a hearing in conjunction with her current 
appeal in June 2001.  In May 2001, she asked that her hearing 
be canceled, and did not request that it be rescheduled.  
Therefore, the Board will proceed with its review of this 
matter. 


FINDING OF FACT

The veteran's service connected cervical dysplasia with 
endometriosis is productive of pain and irregular bleeding 
that is not controlled by treatment.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for cervical 
dysplasia with endometriosis have been met; the criteria for 
an evaluation in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.116, 
Code 7629 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 10 percent evaluation currently 
assigned to her service connected cervical dysplasia with 
endometriosis is inadequate to reflect its current level of 
severity.  She argues that she experiences pain and bleeding 
that is not controlled by medication.  

The record indicates that entitlement to service connection 
for cervical dysplasia consistent with human papilloma virus 
effect was established in a February 1996 rating decision.  A 
zero percent evaluation was assigned for this disability 
under 38 C.F.R. § 4.116, Code 7612, the rating code for 
disease or injury of the cervix.  The diagnosis of the 
disability was changed to cervical dysplasia with 
endometriosis, and the evaluation was increased to the 
current 10 percent rating under the rating code for 
endometriosis, 38 C.F.R. § 4.116, Code 7629, in an October 
1996 rating decision.  

Under the rating code for endometriosis, when the symptoms 
include lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding, not 
controlled by treatment, and bowel or bladder symptoms, a 50 
percent evaluation is warranted.  For pelvic pain or heavy or 
irregular bleeding not controlled by treatment, a 30 percent 
evaluation is merited.  When there is pelvic pain or heavy or 
irregular bleeding requiring continuous treatment for 
control, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.116, Code 7629.  This rating code does not contain 
provisions for a zero percent evaluation.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

VA treatment records from August 1998 indicate that the 
veteran had experienced lymph node swelling of the upper 
thighs around the time of her most recent menstrual period.  
The diagnosis was probably endometriosis, and the examiner 
recommended that the veteran be placed on medication.  

VA treatment records from January 1999 show that the veteran 
was on medication, but that her pain had restarted.  The pain 
had increased to the point that she now had to stay home from 
work.  The pain was described as a stabbing sensation.  She 
also experienced nausea, hot flashes, and bloating.  The 
diagnosis was endometriosis with increased pain.  

The veteran was afforded a VA gynecological examination in 
February 1999.  She was noted to have a history of pelvic 
pain from 1994.  More recently, she had been treated with 
injections in August 1998, and this had originally reduced 
her pain.  However, she started to experience increased pain 
again in November 1998, and it was recommended that her 
injections be discontinued for a six month period.  On 
examination, there was tenderness to palpation of the cervix 
during bimanual examination.  There was also tenderness with 
bimanual examination at the fundus, as well as internally.  
She had marked tenderness in the right adnexa with the 
internal hand, some increased pain with the bimanual 
examination, mild tenderness on the left side, and no 
abnormalities of the adnexa palpated.  The assessment was of 
a patient with a history of abnormal pap smears, and 
endometriosis confirmed by laparoscopy in 1996.  She had not 
experienced complete relief of her endometriotic symptoms 
with medication, and was currently going off medication for 
six months.  

In her April 1999 notice of disagreement, the veteran stated 
that her medication had not controlled her symptoms.  
Furthermore, she noted that she would not be able to use this 
medication again until at least July 1999, and that there was 
no alternative treatment or therapy that would ease her 
symptoms.  She said that she continued to experience pelvic 
pain as a result of her disability.  

The veteran underwent an additional VA gynecological 
examination in February 2000.  She had been diagnosed with 
endometriosis in September 1996, and had a long history of 
bleeding and ovarian cysts.  Treatments had included placing 
her on high levels of estrogen, which did not help.  She had 
then been placed on medication, which also did not help, and 
then back to estrogen without relief.  More recently, she had 
been given progesterone, but she continued to be symptomatic.  
Her current symptoms consists of pain and breakthrough 
bleeding.  The pain is mostly in the right lower and left 
lower quadrants, and is an aching pain.  She also had 
inguinal lymphadenopathy with her menstrual cycles.  
Following the examination, the diagnosis was endometriosis, 
for which the veteran had been placed on several different 
medications which have not helped.  She had mild to moderate 
distress due to the endometriosis.  The claims folder and 
medical records were reviewed prior to the examination.  

The Board finds that entitlement to a 30 percent evaluation 
for the veteran's service connected cervical dysplasia with 
endometriosis is warranted.  The evidence shows that the 
veteran continues to have pelvic pain on a frequent basis.  
She also has a history of breakthrough bleeding.  More 
importantly, her pain and bleeding is not controlled by 
medication.  The evidence clearly shows that the veteran's 
disability has been treated with several different 
medications, but that her symptoms have continued.  
Therefore, as the record indicates that the veteran has pain 
and irregular bleeding that is not controlled by treatment, 
the criteria for a 30 percent evaluation have been met.  
38 C.F.R. § 4.116, Code 7629.  

The Board has also considered entitlement to an evaluation in 
excess of 30 percent for the veteran's cervical dysplasia 
with endometriosis, but this is not warranted.  The evidence 
does not show that lesions of the bowel or bladder have been 
demonstrated on laparoscopy.  Although the veteran has 
complained of some gastrointestinal symptoms, service 
connection has recently been established separately for 
gastroesophageal reflux disease as secondary to 
endometriosis, and the veteran receives a separate evaluation 
for these symptoms.  The evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Therefore, the criteria for an evaluation of greater than 30 
percent have not been met.  38 C.F.R. § 4.116, Code 7629.  





ORDER

Entitlement to an evaluation of 30 percent for cervical 
dysplasia with endometriosis is granted, subject to the laws 
and regulations governing the award of monetary provisions.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

